-2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  The interview did not discuss specific amendments to address the 102 rejections and no agenda was provided by the applicant’s representative.    Responses to the arguments are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-9,13,16-17,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 recites, “each R2 and R6 is independently a substituent comprising one or more of ....and optionally substituted heteroarylalkyl;”  (lines 6-22). 
In claim 1 also recites, “R2 and R6 are each independently a substituent comprising an -S-(C1-10 alkyl)- linking group and a polymerizable or crosslinkable group .....”  (lines 23-50)  where in the substituent comprises one or more of the groups illustrated by the chemical structures 

Also  in the phrase of claim 1 “wherein the substituent comprises at least one NH-C(=O)-O- group and does not comprise (an ?) optionally substituted aryl” (lines 51-21, last two lines of claim 1), it is not clear which “a substituent” this refers back to (that at line 6 or that at line 23). 

The interpretation of claim 1 has an impact on claims 4-7,13 and 16 which refer back to “the substituent” (these do not really further limit the second group which is the groups discussed in the arguments, but it is not clear which “a substituent” these claims refer back to). These claims might need to be cancelled.

The interpretation of claim 1 has an impact on claims 8 and 9 which refer back to  “the polymerizable or crosslinkable group” (these do not really further limit the second group) .These claims might need to be cancelled.

In claim 16, the first two polymerizable groups lack a -S-(alkyl) alkyl linking group and the bottom two lack a urethane linkage.  (this claims seems to further limit the second group of claim 1). This claims might need to be cancelled.

In claim 19, please replace “the material”  with - - the recording material - - .

There is also some issue with the location of the strikeout lines in claim 1, some of which do not actually cross through a structure. Also some the structures remaining in claim 1 do include aryl (phenyl) groups, which is precluded by the language at the end of claim 1 or no not include  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-6,8,9,13,16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamonzen et al. 20100221646, in view of Ando et al. JP 2011-168526 and Dhar et al. 20020142227.
Kawamonzen et al. 20100221646 teaches vinyl monomers of  benzothiophene group, naphthothiophene group, dibenzothiophene group, thienothiophene group, dithienobenzene group, benzothiazole group, naphthothiazole group, benzoisothiazole group, naphthoisothiazole group, phenothiazine group, phenoxathiin group, dithianaphthalene group, thianthrene group, thioxanthene group, and bithiophene group, which can be substituted by amino, amino containing heterocyclic rings, oxy groups ,such as methoxy, ethoxy, hydroxyethoxy, phenoxy, naphthoxy, hydroxy, thio groups such as phenylthio, methylthio, ethylthio, thiopyridyl, thiazolylthio, hydrocarbons such as alkyl, alkenyl, alkynyl, heterocycles, etc (abstract and [0077-0079]. The use of 2-vinylthianthrene is disclosed in the table of figure 5 and illustrated in figure     
    PNG
    media_image1.png
    127
    155
    media_image1.png
    Greyscale
.  In examples 11,18 and 24, this is combined with epoxy monomer, 1,6-hexanedioldiglycidylether (polymer precursor), aluminum epoxy curing catalyst, photoinitiator irgacure 784.  Holographic recording media were formed by coating to a thickness of 200 microns and curing and they were then evaluated by recording holograms [0202-0208] with example 11 having a M/# of 11.8 (figure 7) and example 18 having an M/# of  16.8 and example 24 having an M/# of 20.2  (table 8B). Other monomer can be added [0083]. 
Ando et al. JP 2011-168526 teaches the structures of formulae 1 and 2, which clearly teach the methacrylate analog to the compound of formula 2 and/or the acrylates and diacrylates attached at the various position of the two phenyl rings, thereby anticipating the claimed compounds.  (the bond is to the center of the phenyl ring and through a side of the hexagon representing the phenyl group rather than to a single carbon atom located at the apexes of the hexagon).

    PNG
    media_image2.png
    81
    391
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    100
    338
    media_image3.png
    Greyscale

Dhar et al. 20020142227 teaches the use of various reactants to form in situ matrices for holograms using reactions which are independent of the polymerization of the photoactive monomer including urethane formation and epoxies [0028-0030]. 
	It would have been obvious to modify the holographic recording compositions of  the examples of Kawamonzen et al. 20100221646 by adding the thianthrene diacrylates of Ando et al. JP 2011-168526 based upon the direction to adding other monomers and using urethane matrices, rather than epoxy based matrices based upon the teachings of Dhar et al. 20020142227
	This rejection may be withdrawn when the claim language is clarified in a manner congruent to the argued position, which refers to the S-alkyl linkages not being in Miki et al. or Kawamonzen et al., the polyurethane matrix not being in Ando et al. or Kawamonzen et al. and the substituent including an urethane linkage, but not (an) aryl group (substituted or unsubstituted) as discussed by the language at the end of claim 1.   The acrylated thianthrenes of do not include urethane linkages, although they do embrace the lower two acrylate linkages of claim 16.

Claims 1,4-9,13,16-17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Facke et al. 20130252140, in view of Ando et al. JP 2011-168526,  Miki et al. 20110092612 and Kawamonzen et al. 20100221646.
Facke et al. 20130252140 teaches holographic composition using the monomer of formula (I).         

    PNG
    media_image4.png
    216
    394
    media_image4.png
    Greyscale

where  X is CH.sub.3 or hydrogen,  Z is a linear or branched C2 to C4 alkyl radical,  R is a linear or branched, optionally heteroatom-substituted aliphatic, aromatic or araliphatic radical, Y in each occurrence is independently hydrogen, methyl, ethyl, propyl, n-butyl, tert-butyl, chlorine, bromine, iodine, methylthio, phenyl or phenylthio and  n is from 0 to 4 and [0019] m is from 0 to 5 [0013-0018]. R can be an aliphatic, aromatic or araliphatic radical which preferably has carbon atoms replaced with oxygen, nitrogen or sulfur atoms and may include thioether linkages [0022-0023]. Compound 18 in the table on page 18 uses  HS-phenyl-S-phenyl-SH as the reactant to form the monomer and this monomer is combined with a fluorinated urethane (plasticizer),. Crystal violet and irgacure (photoinitiator), N-ethylpyrrolidone, 9.18 microns glass beads, a polyol (polymer precursor) and desmodur (polyisocyanate polymer precursor) and coated on a glass slide, covered with another slide and used in holographic recording, achieving a contrast/refractive index modulation of 0.0260 with 15.9 mJ/cm2 exposure  [0338-0342]. 
Miki et al. 20110092612 exemplifies compounds 

    PNG
    media_image5.png
    190
    97
    media_image5.png
    Greyscale
            
    PNG
    media_image6.png
    177
    99
    media_image6.png
    Greyscale
 bounded by 
    PNG
    media_image7.png
    319
    260
    media_image7.png
    Greyscale

The aromatic heteroring can be thianthrene [0065-0066].  This was synthesized in example 1 at [0373-0374] and combined with a photoinitiator, hexamethyldiisocyanate (polymer precursor), a polycarbonate diol (polymer precursor), trimethylol propane and a catalyst and coated to a thickness of 500 microns and used to record a hologram having a M/# of 15.5 ([0403] and table 2 on page 39).  In formula (I), A is an optionally substituted ring, which may be an aromatic heterocyclic ring, such as thianthrene and can be condensed [0062-0063,0065-0066]. Ar can be a (hetero)aryl ring which may be substituted by alkylthio, or the like [0081-0093]. The Ar groups in the formulae 1-3 are not attached directly to any particular carbon of the aryl ring. A2 can be benzene/phenyl, naphthylene or dibenzothiophene [0034]
It would have been obvious to form a monomer of formula (I) of Facke et al. 20130252140 where R is thianthrene as this is a higher refractive index moiety known in the holographic arts as evidenced by Miki et al. 20110092612 and Kawamonzen et al. 20100221646 
with a reasonable expectation of success given the thiol linked acrylates taught in Ando et al. JP 2011-168526 and the biphenyl includes a 1,4 substituted benzene. 
Further, it would have been obvious to attach other disclosed substitutents, such as amino, amino containing heterocyclic rings, oxy groups ,such as methoxy, ethoxy, hydroxyethoxy, phenoxy, hydroxy, thio groups such as methylthio, ethylthio, thiopyridyl, thiazolylthio, hydrocarbons such as alkyl, alkenyl, alkynyl, heterocycles, etc based upon the disclosure (abstract and [0077-0079] of Kawamonzen et al. 20100221646.

	The substitution above includes a 1,4-benzene linkage.  The applicant argues that Facke et al. does not lead one to the thianthrene core for “R” in formula 1.  The examiner points to the phenylene-S-phenylene and responds that the thianthrene is merely a compound where the phenylene groups are linked by two –S- linkages located alpha to each other.  While Facke et al. only exemplifies two compound with phenylene linkages, compounds 18 which uses the phenylene-S-phenylene core, which the examiner holds leads one toward phenylene moieties bonded to each by two –S- linkages as these are thioether linkages and thianthracene are C12 aromatic thioethers as discussed at [0022-0023], and thianthrecene moieties are known to have high refractive indices and be useful in holographic recording as evidenced in Ando et al. JP 2011-168526, Miki et al. 20110092612 and Kawamonzen et al. 20100221646.
	The examiner relies upon the response above

Claims 1,4-9,13,16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Facke et al. 20130252140, in view of Ando et al. JP 2011-168526,  Miki et al. 20110092612 and Kawamonzen et al. 20100221646, further in view of Otsuji et al. 20070078198.
Otsuji et al. 20070078198 teaches monomers which are bounded by formula (1), where R11 is a divalent aromatic group, X11 is oxygen, or sulfur, R12 and R14 are hydrogen or methyl, R13 is aryl [0067-0070]. The aryl group can be phenylphenyl (biphenyl), napthyl, phenyl, phenoxyphenyl and the like which may be substituted [0103]. The use of these in forming high refractive index optical parts is disclosed [0062,0470]. See 1-E on page 8 and I-9 on page 35. The use of these in photopolymerizable systems is disclosed [0446-0448]
It would have been obvious to form a monomer of formula (I) of Facke et al. 20130252140 where R is thianthrene as this is a higher refractive index moiety known in the holographic arts as evidenced by Miki et al. 20110092612 and Kawamonzen et al. 20100221646, but where the biphenyl (phenylphenyl) group is replaced with phenyl groups as taught by Otsuji et al. 20070078198 for high reflective index monomers with a reasonable expectation of success given the thiol linked acrylates taught in Ando et al. JP 2011-168526. 
Further, it would have been obvious to attach other disclosed substitutents, such as amino, amino containing heterocyclic rings, oxy groups ,such as methoxy, ethoxy, hydroxyethoxy, phenoxy, hydroxy, thio groups such as methylthio, ethylthio, thiopyridyl, thiazolylthio, hydrocarbons such as alkyl, alkenyl, alkynyl, heterocycles, etc based upon the disclosure (abstract and [0077-0079] of Kawamonzen et al. 20100221646.
	The applicant argues that one of ordinary skilled in the art would not turn to Otsuji et al. 20070078198, but this ignore the disclosure of the high refractive index of these monomers and their disclosed use in photopolymerizable systems. 

Claims 1,4-6,8,9,13,16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. 20100086861, in view of  Kawamonzen et al. 20100221646, Ando et al. JP 2011-168526, Facke et al. 20130252140.
Weiser et al. 20100086861 teaches a holographic recording medium formed of a polyol, urethane acrylate, methylene blue, N-ethylpyrrolidone, an isocyanate (Desmodur XP2410 and a urethane catalyst (Fomrex UL-28) which was provided between two glass plates separated by 20 microns a spacer. A hologram with a refractive index change of 0.0196 was recorded [0180]. The preparation of the urethane acrylate is described at [0174].  The recording of the holograms is described at [0138-0166]. Useful monomers include acrylates, methacrylates and the like. Uethane (meth)acrylates and their synthesis is disclosed. Those urethane acrylates including aromatic structure units are preferred [0102-0110, particularly 0104-0107]
	It would have been obvious to replace at least a portion of the urethane acrylate used in Weiser et al. 20100086861 with a urethane acrylate similar to the acrylate of Ando et al. JP 2011-168526 where the acrylate moiety is replaced with a urethane acrylate by the reaction of the precursor (6) with an isocyanate acrylate as taught by Facke et al. 20130252140 with a reasonable expectation of forming a useful holographic recording medium based upon the prior use of thianthrenes in holographic recording media in Kawamonzen et al. 20100221646.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200249568 teaches thianthracene monomers at [0020,0012]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 9, 2022